Citation Nr: 1127206	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for lateral meniscectomy of the right knee with anterior cruciate ligament currently rated 10 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from October 1980 to August 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled for a Travel Board hearing in March 2011, but failed to report.  As such, his hearing request is deemed withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right knee disability.  In an August 2009 statement, the Veteran reported that his right knee disorder had worsened since the most recent VA examination that was conducted in July 2008.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Board has no discretion and must remand the claim for a contemporaneous VA examination to assess the current nature, extent and severity of this disability.

In addition, the record suggests the Veteran likely receives regular VA treatment for his right knee disorder.  However, records of his VA care are current only as of November 2009.  On remand, any additional VA treatment records dated after November 2009 should be added to the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since November 2009.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Regardless of whether the Veteran responds, the RO should obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran dated since November 2009.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of right knee impairment, i.e. relating to his level of pain and functional loss and the extent and frequency of any right knee locking and/or instability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an examination to assess the current nature and severity of his right knee disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests, including X-rays and range of motion studies should be conducted.  The examiner should express the ranges of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation present in terms of additional degrees of limited motion of the right knee on flexion and extension.  The examiner should also report the extent of the Veteran's pain-free flexion and extension.  

The examiner should also note whether there is any instability, crepitus, or swelling of the right knee upon physical examination.  In doing so, the examiner must acknowledge and discuss the Veteran's report regarding the nature, extent and frequency of any right knee locking and/or instability.  The examiner should also provide findings as to the nature and extent of the impact of the Veteran's right knee disability on his occupational functioning.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

